Corporate Governance CODE OF BUSINESS ETHICS Mega Media Group Inc. and its subsidiaries (individually and collectively “MMG”) are uniquely positioned to make a lasting impact on the way business is conducted in the entertainment industries. MMG can only be successful in doing so, however, if our employees adhere to the highest standards of business conduct. Therefore, our vision requires adherence to high ethical standards, in addition to basic compliance with the law. Consequently, where permitted by law, as a condition of employment at MMG, every employee must annually acknowledge in writing that he or she has read MMG’s Code of Business Ethics (“COBE”). Where permitted by law, failure to do so by the employee will result in his or her dismissal from MMG. The purpose and scope of COBE Among MMG’s most fundamental operating principles are adherence to high ethical standards and compliance with all laws and regulations applicable to our business. The reputation of MMG, the quality of our work-place experience, and the satisfaction of our obligations to shareholders depend on each employee achieving these levels of conduct. The MMG Board of Directors has adopted this COBE to inform all employees, including officers, of their legal and ethical obligations to MMG. All employees, agents, consultants, contractors, and representatives are required to comply with COBE. Adherence to COBE will help to create and maintain an environment of trust and loyalty at MMG. It can also prevent violations that could expose MMG, its employees, officers and directors to civil liability and/or criminal prosecution and penalties. COBE lists or summarizes certain corporate policies whose purpose is to promote ethical and legal behavior by employees and the Company. COBE is not intended to catalogue every activity that may present questions regarding appropriate conduct or list every policy that may address those questions. Its purpose is to state basic principles and to provide guidance to employees in areas that carry special emphasis. Employees are expected to adhere to all approved corporate policies and procedures. Failure to do so can result in disciplinary action up to and including termination. The following is a summary of those policies that are due special emphasis. Compliance with law and regulations A variety of laws applies to MMG and its operations, and some carry criminal penalties.
